Citation Nr: 0302918	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  95-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the veteran's claims 
folder was transferred to the St. Petersburg, Florida RO in 
June 1994.  In June 1997, the veteran's claim was remanded to 
the RO for additional development.  Jurisdiction over the 
claims folder was transferred to the Roanoke RO in August 
1999.  The veteran's claim was again remanded for additional 
development in July 2000.  Jurisdiction over the claims 
folder was subsequently transferred to the Huntington, West 
Virginia RO.  The claim was returned to the Board for further 
appellate action in January 2003.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records reflect that he 
served in Thailand from September 1967 to September 1968.  He 
received the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal, and the National Defense Service Medal as a 
result of that service.  The service personnel records also 
reflect that the veteran's military occupational specialty 
was that of cook.  The veteran's Airman Performance Reports 
indicated that he served as cook and do not reflect any 
additional duties.

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertinent to the 
veteran's psychiatric status.  He was treated at a VA 
facility in October and November 1969 for heroin addiction.  
He was again admitted to a VA facility in December 1969, with 
a diagnosis of viral hepatitis.  In January 1972, the veteran 
was admitted secondary to a gunshot wound to his hand.  The 
reports of these hospitalizations do not refer to PTSD or any 
other acquired psychiatric disorder.  

The report of a February 1991 VA mental health clinic 
consultation indicates an assessment of anxiety and 
depression.  A subsequent psychology consultation report 
indicates that the veteran presented with complaints of 
uncontrolled rage reactions and acting out through violence.  
He reported having spent more than a year in combat during 
the Vietnam War.  He indicated that he suffered from 
nightmares, flashbacks, intrusive thoughts and extreme anger.  
A long history of alcohol abuse was noted.  Based on an 
interview and psychological testing, the examiner noted 
variable attention and inefficient incidental learning, a 
naming error, a concrete approach to one of the test tasks, 
and the distortion of a main point in a paragraph memory 
test.  Memory deficiencies were also noted.  The diagnostic 
impression was mildly abnormal neuropsychological record, 
with no particular pattern discernable at that time.  
Probable PTSD was noted, but the examiner also indicated that 
the personality profile results had questionable validity.  
She pointed out that a total combination of factors was 
contributing to the veteran's symptomatology, with brain 
impairment and PTSD most at issue.  She indicated that the 
veteran's continuing use of alcohol, probable excessive 
amounts of coffee and poor diet were also contributing 
factors.  

During a September 1992 assessment, the same examiner's 
impression was mildly abnormal record but with signs of 
memory difficulty and other residuals of brain injury.  

In a November 1992 statement the veteran identified his 
claimed stressors.  He related that there were explosions on 
the flight line and that on one occasion there was a guard 
killed.  He mentioned firefights and prisoners taken and 
killed.  He claimed that he never performed the duty of cook, 
but was given guard duty and other jobs that did not pertain 
to his occupational specialty.

The veteran submitted an additional statement in April 1993.  
He indicated that there had been an attack on his base in 
Thailand in May or June 1968 and that he had been on duty as 
a guard at the time.  

A VA examination was conducted in June 1993.  The examiner 
noted that the claims folder was not made available for 
review.  The veteran reported that he had started working as 
a clerk but was later assigned to other job tasks, to include 
transporting supplies to perimeter bases and as a mortician.  
He indicated that he had nightmares about the work in the 
morgue.  He noted recurrent memories of the war and dreams at 
least once per month or more.  He endorsed occasional 
flashbacks.  He indicated that he avoided thoughts and 
activities concerning the war.  Poor sleep, angry outbursts, 
deficits in concentration and hypervigilance were also 
endorsed.  The examiner indicated that psychological testing 
was not deemed necessary.  The diagnostic impression was 
PTSD.

A further VA psychiatric examination was scheduled in January 
1998.  The veteran failed to report for that examination and 
made no attempt to reschedule it.

In a November 2001 letter, the U.S. Armed Services Center for 
Unit Records Research (CURR) indicated that a historical 
report from the veteran's unit reflected a terrorist sapper 
attack on the veteran's base in July 1968.

Outpatient treatment notes recorded from March to July 2002 
show no treatment for or reference to any psychiatric 
disorder.

The veteran submitted to a VA psychiatric examination in 
August 2002.  The examiner noted that the veteran's claims 
folders were reviewed in conjunction with the examination, 
and that the veteran was administered the Personality 
Assessment Inventory.  The veteran denied a history of 
inpatient and outpatient psychiatric treatment and complained 
of multiple health problems.  He indicated that although he 
had been assigned as a cook, he had performed a variety of 
jobs such as manual labor.  He indicated that while in 
Thailand, he performed duties including transporting supplies 
and guard duty.  He indicated that he once saw a Thai guard 
killed by someone attempting to get onto the base.  The 
veteran reported that he had served 10 years in prison, 
starting in 1972.  He reported incidents involving his 
physical aggression.  He denied symptoms of PTSD, but did 
report some current symptoms of depression which appeared to 
be related to frustrations with recent life stressors.  He 
denied current thoughts or plans of harm to self or others.  
His mood appeared dysphoric and his affect was somewhat 
limited in range.  Memory appeared to be intact.  Adequate 
reasoning ability was demonstrated and the veteran did not 
report or exhibit any psychotic symptoms.  The veteran's 
responses to the personality Assessment Inventory resulted in 
a valid clinical profile.  Significant concerns regarding 
somatic functioning were revealed, and the examiner noted 
that there was some impairment from the somatic symptoms.  
Prominent dysphoria was also noted on testing, in an 
individual who is likely to be chronically angry and willing 
to express that anger through physical displays.  The 
diagnoses were alcohol abuse or dependence, in remission and 
personality disorder not otherwise specified.  The examiner 
reiterated that the veteran denied PTSD symptomatology.  She 
noted that the veteran had some difficulty in social and 
occupational functioning which would appear to be mostly a 
result of personality disorder features.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's June 1997 and July 2000 remands, the 
veteran has been informed of the requirements for the benefit 
sought on appeal, the evidence and information needed to 
substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, and the evidence that the RO has 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records and service personnel 
records have been associated with the claims folders.  
Records of VA treatment have also been associated with the 
claims folders.  The veteran has also been provided with an 
appropriate VA examination of his claimed disability.  
Neither the veteran nor his representative has identified any 
other evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2002), 
provides: Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).

On review of the evidence of record, the Board concludes that 
service connection for PTSD is not warranted.  In this 
regard, the Board notes that a February 1991 VA psychology 
consultation report shows possible PTSD, but no diagnosis of 
PTSD and a September 1992 consultation with the same 
provider, which included psychometric testing, does not 
indicate a diagnosis of PTSD.  The Board observes that a June 
1993 VA examination resulted in a diagnosis of PTSD, but the 
claims folder was not available to the examiner and the later 
medical evidence of record is negative for a diagnosis of 
PTSD.  Moreover, the examination performed in August 2002 
included a review of the veteran's claims folders and his 
medical records.  Psychometric testing was administered, and 
the examiner noted the verification of the sapper attack on 
the veteran's base in Thailand.  Notably, the examiner 
indicated twice in her examination report that the veteran 
denied symptoms associated with PTSD.  While testing revealed 
significant concerns about somatic functioning and some 
prominent dysphoria, a diagnosis of PTSD was not made.  The 
Board has found the report and opinion of the August 2002 VA 
examiner to be of greater probative value than that of the 
June 1993 examiner.  Accordingly, the veteran's claim must 
fail because the preponderance of the evidence establishes 
that he has no current PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

